ACCEPTED
                                         04-15-00320-CV
                             FOURTH COURT OF APPEALS
                                  SAN ANTONIO, TEXAS
                                    5/21/2015 6:29:18 PM
04-15-00320-CV                            KEITH HOTTLE
                                                  CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 05/21/2015 6:29:18 PM
                     KEITH E. HOTTLE
                          Clerk